Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent engaged in a pattern of neglect and deceit, failed to return her clients’ property and funds upon request, and failed to cooperate in the ensuing disciplinary investigations. In addition, we have previously indefinitely suspended respondent from the practice of law due to a comparable pattern of client neglect. Cincinnati Bar Assn. v. Reis (1997), 80 Ohio St.3d 124, 684 N.E.2d 1214. Absent any mitigating circumstances, respondent’s pattern of misconduct and appropriation of client funds and property warrant disbarment. See, e.g., Cincinnati Bar Assn. v. Wolosin (1999), 84 Ohio St.3d 401, 402, 704 N.E.2d 566, 568. Respondent is hereby permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, E.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.